OFFICE OF THE ATTORNEY GENERAL              OF TEXAS
                                 AUSTIN




Honorable   Robert   F. Poden,   Jr.
GOWity AttOXnsy
Matae;orda County
3ay city,  Tsxaa
Dear SLr:




                                                   r YOU i6tt0r      or
                                                   0r tbiu    department




                                          T said   foaQts.w
                                          la or vwmn*8        Annotated




                          ding aeven thouaand (VOW)
                        uoh vehiolo or train or oom-


     welght than 8i.x hundred (600) pounds PSP
     lnoh width of tire  upon any whoa1 aonomitrated
     upon the eurr800 Of the yehlmq   shedi be op-
     erated on the public hi.~ ways outside of the
    gononbla     Rotart   F.   Pedan,   Jr.,     Faga 2


           llmite    of en incorporated    city or town; pro-
           vfded, however, that the provisiona         ct this
           section    shall not become affective     until    the
           Cl.lz; day of Janusry,     1932.w    (Undarraortng
                   9
                 The terms *blghway”           and “public   hi&hway” have bean
    defined    by &atuta a8 follows:
                 wTh8 tam0 ‘hl&hrey* aa ured la thle Act
           shall iaalude any publia road or thoroughfare
           or rectioa   thereof    ana any bridge,    oulvart    or
           other aeceesary     structure  appertaining     thereto.”
           (Aots 1925, 30th Lee., oh. 188, p. 456, Art.
           6674a. V.A.C.S.)
                   “‘Fublia Highway’ shall   inolude any road,
           street,    way, thoroughfare  or bridge in this
           State not privately     owrmd or controlled  for
           the use of vahl.cles    over which the State has
           leglelatl~e jurlsdlotlonunder ite polloe
           power.- (Act8 1929, 41 Leg., 2nd C.S., p. 1713,
           oh. 88, 880. 1, es emended Aatr 1930, 4lat Leg.,
           5th C.S., p. 151, oh. 23, sso. 1, xrt. 5575a-1,
           V.A.C.S.)
               our courtu have derinad these terms in the 8arm man-
    aer.  Railwsy 00. v. MontgomarJ, 83 Tax. 54, 19 8. w’. 1013i
    City of Dublin v. Barret (C.C.A.)   242 6. w. 535; and a woounty
    road* is a -public  hlgbway:~   21 Tex. Jur. 528-330.
                  It remains for us to determine          who has the authority,
    or, more aocurately,        duty,    to weigh   VahiCleu  to datarmlae      whath-
    or there     ia a compliance      with Sootion 5 ot Article       B27a of VaP-
    non’s Annotated Penal Code. ~~~ahave aaraiully               examined the pro-
    visions     or Title   93 or Chapter 6 or the Rsvised civil           Statute,
    aad Al'tiOl4U l047,       et B4q. of the Penal Coda relating          to Tub-
    l$o welgharsw and oan discover            no such authority    given those
    Individuals.       As far as v;e oan determine        the Statute8    relating
    to public wetgharr attempt tc do no more then regulate                 the
    busina60 or those angaging fn thst cccup4tloa               for hire.     Xa-
    deed, saotlon       6 of Artiola     827a, Vernon's Annotated Fanal Code
    s~a~lfically      enjoin6   upon licenee     and watght inspaotora       of the
    State mghwsy Department the duty to determine                acmplianaa with
    the load limit       Zen in the f’ollowing      languagar




L
Roamable   Robert 1. Potion,   Jr.,   Pago s


           “SOO. 6. Any llaonae      and wolght lnepeotor
     of the State Blghway Uepartmmt,         hating reaeon
     to believe    that the gross weight of a loaded
     vehicle   ie uulawfUl,    1s aut&orized   to tilghthe
     same either     by mean8 of portable or statioaary
     males,    and to require that 'auoh rehiole       be
     &riven to the ararettt roalee     in the event euoh
     lsoalee are within two mller.       The llupeotar.mw
     then require     thd driver or operetor    to unload
     Wtuedletelg     suoh portion OS the load ao mey be
     nsoeseary   to bsorease the groaa weight of suoh
     vehiole   to the maxlmum grorr weight 8proltled
     by thlr Act."
            Conatrolng    thla rtatute,    this depertmeat  hold la
Opinion  No. O-1454 that onl       euoh llooa~r aad weight lnrpmotorr
or the State Righway DePar    74 ant have authority to walgh veblolee
to determine rhetber or not them ia an unlawful load, and an-
thorlty  to require    those dthia      two rller of eoales  to drive
to them.    we hold that ordlnuy pee00 offlour          have no akoh au-
thorlty. A:?OOQr Of thi8 opinion i8 enoloaed herewith.
            For the fmac~na given in Opinion t?o.O-1454 aad under.
tbm authorities    there olted    It lo our opinion and pa ara ad-
vised that a oertifled     pub& wolgher has no authority     to wei@
vehlolea   apon the piblio   oountp roadr of Wtagorda    Oounty to
deteraiae   whethor there i8 a~oompZ%anco with Seotion 5 of Ar-
tlole   8270 of Vernon*a Anaotatod     Penal Oodo, unle~r nquerted
to do 60 by the driver or'owner of the vehlole.




      ”
A IeNTl-
  ATTORNEY GENERAL

                                                         Areietant